DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (2013/0120585) in view of in Asano et al. (JP2019068325A).

Regarding Claim 1, Takashima teaches the claimed system for recording images of landing and departing aircraft, comprising:
a camera with motorized pan and tilt, the camera having a field of view (“In the platform camera 1…a panning/tilting driving unit 18, and a zooming/focusing driving circuit of the lens apparatus 2”, see P[0018]);
an ADS-B receiver (“…a platform camera 1, which has the image pickup unit mounted thereto and is operated in a remote place, an image monitor 3 for displaying an image picked up by the platform camera 1, an operation apparatus 4 for operating the platform camera 1, and an aircraft information signal receiver 20 for receiving an aircraft information signal (object information signal) of an aircraft 5 as an object” (emphasis added), see P[0017] and “The aircraft 5 transmits, by wireless, an automatic dependent surveillance-broadcast signal (hereinafter referred to as "ADS-B signal") containing information such as an identifier, a current horizontal position, an altitude, and an airspeed. The aircraft information signal receiver 20 detects the horizontal position, the altitude, and the like (positional information) of the aircraft 5 based on the ADS-B signal (object information signal or aircraft information signal) transmitted from the aircraft 5…”, see P[0020]); and
a control logic operatively connected to the camera and to the ADS-B receiver (“A CPU (processor circuit) 14 serving as a controller controls the image signal processor 13, a panning/tilting driving unit 18, and a zooming/focusing driving circuit of the lens apparatus 2”, see P[0018] and “The aircraft information signal receiver 20 detects the horizontal position, the altitude, and the like (positional information) of the aircraft 5 based on the ADS-B signal (object information signal or aircraft information signal) transmitted from the aircraft 5, and the detected data is received by the CPU (14) via a communication terminal 19 of the platform camera 1”, see P[0020]);
wherein the control logic is configured to select, based on a set of selection criteria, one of multiple aircraft within range of the ADS-B receiver and direct the camera, by controlling the camera's motorized pan and tilt, so that the selected aircraft is within the camera's field of view (“…the CPU (14) determines whether or not the aircraft information signal receiver 20 has received the ADS-B signal and position data and altitude data of the aircraft have been input to the CPU (14) via the communication terminal 19. When the CPU (14) has received the position data and the altitude data of the aircraft, the processing proceeds to S3, in which the CPU (14) calculates, based on the data, approaching runway and angle of the aircraft for the landing, that is, one of the runways 18R, 36L, 18L, and 36R”, see P[0025] and “…the CPU (14) determines and selects appropriate one of the preset angles of view 302, 303, 312, and 313 at which the platform camera 330 is brought into a standby state to pick up an image of the aircraft, and changes the setting values of the panning position and the tilting position of the panning/tilting driving unit 18 and the zoom position and the focus position of the lens apparatus 2 in the platform camera 330 to preset values corresponding to the selected angle of view”, see P[0026] and “…the CPU (14) moves the platform camera 330 at the angle of view of the standby position (the standby position includes the panning position and the tilting position of the panning/tilting driving unit 18…”, see P[0028]).
Takashima does not expressly recite the bolded portions of the claimed
one of multiple aircraft within range of the ADS-B receiver and direct the camera.
In other words, Takashima does not expressly recite multiple aircraft. However, nothing in Takashima excludes the possibility of operating a camera system to capture an aircraft when multiple aircraft may be within a range of an ADS-B receiver. Furthermore, the claim does not require any detection of any aircraft other than the one that is selected based on “a set of selection criteria”, therefore, the mention of “multiple aircraft” being “within range of the ADS-B receiver” amounts to an intended use or intended situation that does not further limit the claim, where in this intended use other aircraft may be within range of the receiver but are not required to be detected and the selection of the one aircraft may occur regardless of whether or not other aircraft may be within the range.
Additionally, it is known to capture an image of one of multiple aircraft and to select a particular aircraft to track from multiple aircraft, as seen in Asano et al. (JP2019068325A) (Asano et al.; “The tracking target determining means 35 calculates a score for each aircraft based on the moving object detection information from the identification information adding means 33, and determines an aircraft to be tracked based on the calculated score”, see P[0059] and “…consider a case where an aircraft Obj4 is running on a runway and an aircraft Obj5 is positioned on a taxiway. In this case, since the taxiing aircraft Obj4 is faster than the aircraft Obj5, the speed score of the aircraft Obj4 is higher than that of the aircraft Obj5. Also, since the aircraft Obj4 is located on the runway and the aircraft Obj5 is located on the taxiway, the area score of the aircraft Obj4 is also higher than that of the aircraft Obj5”, see P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takashima with the teachings of Asano et al., and to select, based on a set of selection criteria, one of multiple aircraft within range of the ADS-B receiver and direct the camera, by controlling the camera's motorized pan and tilt, so that the selected aircraft is within the camera's field of view, as rendered obvious by Asano et al., where the “range” is addressed above within the Examiner’s explanation of the intended use recited in the claim, in order to provide “a dynamic body tracker capable of tracking various types of dynamic bodies at any time of day or night” (Asano et al.; see Abstract).

Regarding Claim 2, Takashima does not expressly recite the claimed system as in claim 1,
wherein the control logic receives, processes, and stores data from the multiple aircraft.
However, the invention of Takashima is clearly capable of simply receiving, processing and storing ADS-B information from more than a single aircraft, such as by receiving such information from a first aircraft at one point in time, and then receiving information from a second aircraft at a second point in time, as Takashima does not state that the system will become inoperable after being used to receive information from a single aircraft, or that the system is not capable of being used to receive information from multiple aircraft over time.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takashima, and wherein the control logic receives, processes, and stores data from the multiple aircraft, in order to provide for “automatically tracking an aircraft” (see P[0002]) at one point in time, and then to track another aircraft at another point in time, so that the system may be used over a time period to track multiple aircraft.

Regarding Claim 3, Takashima does not expressly recite the claimed system as in claim 1,
wherein the set of selection criteria is stored in a non-volatile memory in the control logic.
However, Takashima clearly uses “selection criteria” of receiving ADS-B information in order to then select an aircraft to track as part of a tracking function executed by the system of Takashima, and a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to store such “criteria” such as program instructions to execute such a tracking function, and to store such instructions in any known memory, such as a “non-volatile memory” of a “control logic” or CPU, in order to cause the CPU to track a specific aircraft from which ADS-B information was received, and in order to store the instructions in a memory that will not be erased even with a loss of power.

Regarding Claim 4, Takashima teaches the claimed system as in claim 1,
wherein the set of selection criteria include one or more of a distance between the multiple aircraft and the camera, an altitude of the multiple aircraft, a speed of the multiple aircraft, and a heading of the multiple aircraft (“…the CPU (14) calculates, based on the data, approaching runway and angle of the aircraft for the landing, that is, one of the runways 18R, 36L, 18L, and 36R”, see P[0025]).

Regarding Claim 5, Takashima does not expressly recite the claimed system as in claim 1,
wherein the control logic calculates a score for each of the multiple aircraft and selects the one of the multiple aircraft with the highest score.
However, Asano et al. (JP2019068325A) teaches determining a score for each of multiple aircraft and selecting an aircraft with the highest score as a tracking target (Asano et al.; “The tracking target determining means 35 calculates a score for each aircraft based on the moving object detection information from the identification information adding means 33, and determines an aircraft to be tracked based on the calculated score”, see P[0059] and “Then, the tracking target determining means 35 determines the aircraft with the highest total speed score and area score as the tracking target…consider a case where an aircraft Obj4 is running on a runway and an aircraft Obj5 is positioned on a taxiway. In this case, since the taxiing aircraft Obj4 is faster than the aircraft Obj5, the speed score of the aircraft Obj4 is higher than that of the aircraft Obj5. Also, since the aircraft Obj4 is located on the runway and the aircraft Obj5 is located on the taxiway, the area score of the aircraft Obj4 is also higher than that of the aircraft Obj5”, see P[0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takashima with the teachings of Asano et al., and wherein the control logic calculates a score for each of the multiple aircraft and selects the one of the multiple aircraft with the highest score, as rendered obvious by Asano et al., in order to provide “a dynamic body tracker capable of tracking various types of dynamic bodies at any time of day or night” (Asano et al.; see Abstract).

Regarding Claim 6, Takashima teaches the claimed system as in claim 1,
wherein the set of selection criteria includes information identifying a preferred runway (“When the CPU (14) has received the position data and the altitude data of the aircraft, the processing proceeds to S3, in which the CPU (14) calculates, based on the data, approaching runway and angle of the aircraft for the landing, that is, one of the runways 18R, 36L, 18L, and 36R”, see P[0025] and “…based on the data on the approaching runway and angle of the aircraft…”, see P[0026]).

Regarding Claim 7, Takashima does not expressly recite the claimed system as in claim 1,
wherein the control logic calculates an azimuth and elevation of the selected aircraft and controls the motorized pan and tilt of the camera in response to the calculated azimuth and elevation.
However, Takashima uses an aircraft altitude and angle to control a “motorized pan and tilt” of a camera (see P[0008], P[0020] and all citations of the parent claim rejection). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takashima, and to determine elevation instead of or in addition to an altitude, and to determine an azimuth instead of or in addition to an aircraft angle, as both elevation and azimuth are obvious calculations that could be used to indicate the position of an aircraft for capturing using a camera.

Regarding Claim 8, Takashima teaches the claimed system as in claim 1,
wherein the control logic calculates a distance of the selected aircraft and controls a zoom of the camera in response to the calculated distance (“A panning position and a tilting position of the panning/tilting driving unit 18 and a zoom position and a focus position of the lens apparatus 2 corresponding to the angle of view 302 are preset and stored in a memory 28 serving as a memory unit of the platform camera 330. Accordingly, there are stored setting values of the states of the panning/tilting driving unit 18 and the lens apparatus 2 corresponding to an optical axis direction of the lens apparatus 2, an object distance, and the angle of view, at which the platform camera 330 is brought into a standby state to automatically track the aircraft”, see P[0021]).

Regarding Claim 9, Takashima teaches the claimed system as in claim 1,
wherein the control logic identifies a landing or a take-off of the selected aircraft (“…the CPU (14) calculates, based on the data, approaching runway and angle of the aircraft for the landing…”, see P[0025] and “…pick up an image of the aircraft…”, see P[0026]).
Takashima does not expressly recite the claimed
and records a video clip of the identified landing or take-off.
However, Takashima teaches capturing an image of an aircraft (see P[0026] and the citations of the parent claim rejection), therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takashima and to simply record a video clip of a video clip of the identified landing or take-off, such as by capturing a video clip of a single image frame, as this would be an obvious variation of Takashima for the same purpose of capturing an image of an aircraft.

Regarding Claim 10, Takashima teaches the claimed system as in claim 1,
further comprising an image processing module operatively connected to the camera and configured to detect aircraft in images captured by the camera (“…the CPU (14) turns ON an aircraft recognition function, and detects whether or not the aircraft is included in the image picked up by the platform camera 330 through image recognition processing (image processing)”, see P[0029]).

Regarding Claim 11, Takashima teaches the claimed system as in claim 10,
wherein the camera’s pan and tilt is controlled based on a position of the selected aircraft in the captured images (“When the aircraft has been recognized, in S8, based on information obtained through the image recognition processing, the CPU (14) performs an automatic tracking/image pickup operation by automatically controlling the panning position and the tilting position of the panning/tilting driving unit 18 and the zoom position and the focus position of the lens apparatus 2 so that the aircraft having a specified size is displayed at a position on the screen which is specified in advance”, see P[0030]).

Regarding Claim 12, Takashima does not expressly recite the claimed system as in claim 11,
wherein the camera’s pan and tilt is controlled to maintain a target position of the selected aircraft in the captured images.
However, Asano et al. (JP2019068325A) teaches controlling a robot camera pan, tilt and zoom to track an aircraft, where a panhead control may control the robot camera based on a position of an aircraft determined from a tracking target determining means (Asano et al.; see P[0070], also see P[0019]-P[0020], P[0081] and P[0084]), where it is clear that the robot camera is moved to maintain a position of the aircraft within the images captured by the camera.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takashima with the teachings of Asano et al., and wherein the camera’s pan and tilt is controlled to maintain a target position of the selected aircraft in the captured images, as rendered obvious by Asano et al., in order to provide “a dynamic body tracker capable of tracking various types of dynamic bodies at any time of day or night” (Asano et al.; see Abstract).

Regarding Claim 13, Takashima teaches the claimed system for recording images of landing and departing aircraft, comprising:
a first camera with motorized pan and tilt, the first camera having a first field of view (“In the platform camera 1…a panning/tilting driving unit 18, and a zooming/focusing driving circuit of the lens apparatus 2”, see P[0018]);
…
a first ADS-B receiver (“…a platform camera 1, which has the image pickup unit mounted thereto and is operated in a remote place, an image monitor 3 for displaying an image picked up by the platform camera 1, an operation apparatus 4 for operating the platform camera 1, and an aircraft information signal receiver 20 for receiving an aircraft information signal (object information signal) of an aircraft 5 as an object” (emphasis added), see P[0017] and “The aircraft 5 transmits, by wireless, an automatic dependent surveillance-broadcast signal (hereinafter referred to as "ADS-B signal") containing information such as an identifier, a current horizontal position, an altitude, and an airspeed. The aircraft information signal receiver 20 detects the horizontal position, the altitude, and the like (positional information) of the aircraft 5 based on the ADS-B signal (object information signal or aircraft information signal) transmitted from the aircraft 5…”, see P[0020]);
…
a first control logic operatively connected to the first camera and to the first ADS-B receiver (“A CPU (processor circuit) 14 serving as a controller controls the image signal processor 13, a panning/tilting driving unit 18, and a zooming/focusing driving circuit of the lens apparatus 2”, see P[0018] and “The aircraft information signal receiver 20 detects the horizontal position, the altitude, and the like (positional information) of the aircraft 5 based on the ADS-B signal (object information signal or aircraft information signal) transmitted from the aircraft 5, and the detected data is received by the CPU (14) via a communication terminal 19 of the platform camera 1”, see P[0020]);
…
wherein the first control logic is configured to select, based on a first set of selection criteria, a first aircraft of multiple aircraft within range of the first ADS-B receiver and direct the first camera, by controlling the first camera's motorized pan and tilt, so that the selected first aircraft is within the first camera's field of view…(“…the CPU (14) determines whether or not the aircraft information signal receiver 20 has received the ADS-B signal and position data and altitude data of the aircraft have been input to the CPU (14) via the communication terminal 19. When the CPU (14) has received the position data and the altitude data of the aircraft, the processing proceeds to S3, in which the CPU (14) calculates, based on the data, approaching runway and angle of the aircraft for the landing, that is, one of the runways 18R, 36L, 18L, and 36R”, see P[0025] and “…the CPU (14) determines and selects appropriate one of the preset angles of view 302, 303, 312, and 313 at which the platform camera 330 is brought into a standby state to pick up an image of the aircraft, and changes the setting values of the panning position and the tilting position of the panning/tilting driving unit 18 and the zoom position and the focus position of the lens apparatus 2 in the platform camera 330 to preset values corresponding to the selected angle of view”, see P[0026] and “…the CPU (14) moves the platform camera 330 at the angle of view of the standby position (the standby position includes the panning position and the tilting position of the panning/tilting driving unit 18…”, see P[0028]).
Takashima does not expressly recite the claimed
a second camera with motorized pan and tilt, the second camera having a second field of view
and
a second ADS-B receiver
and
a second control logic operatively connected to the second camera and to the second ADS-B receiver;
and the bolded portions of the claimed
wherein the first control logic is configured to select, based on a first set of selection criteria, a first aircraft of multiple aircraft within range of the first ADS-B receiver and direct the first camera, by controlling the first camera's motorized pan and tilt, so that the selected first aircraft is within the first camera's field of view, and
wherein the second control logic is configured to select, based on a second set of selection criteria, a second aircraft of multiple aircraft within range of the second ADS-B receiver and direct the second camera, by controlling the second camera's motorized pan and tilt, so that the selected second aircraft is within the second camera's field of view.
In other words, Takashima does not expressly recite multiple aircraft, and does not teach duplicates of the system of Takashima.
However, regarding the limitation “a first aircraft of multiple aircraft”, nothing in Takashima excludes the possibility of operating a camera system to capture an aircraft when multiple aircraft may be within a range of an ADS-B receiver. Furthermore, the claim does not require any detection of any aircraft other than the one that is selected based on “a set of selection criteria”, therefore, the mention of “multiple aircraft” being “within range of the ADS-B receiver” amounts to an intended use or intended situation that does not further limit the claim, where in this intended use other aircraft may be within range of the receiver but are not required to be detected and the selection of the one aircraft may occur regardless of whether or not other aircraft may be within the range.
Additionally, it is known to capture an image of one of multiple aircraft and to select a particular aircraft to track from multiple aircraft, as seen in Asano et al. (JP2019068325A) (Asano et al.; “The tracking target determining means 35 calculates a score for each aircraft based on the moving object detection information from the identification information adding means 33, and determines an aircraft to be tracked based on the calculated score”, see P[0059] and “…consider a case where an aircraft Obj4 is running on a runway and an aircraft Obj5 is positioned on a taxiway. In this case, since the taxiing aircraft Obj4 is faster than the aircraft Obj5, the speed score of the aircraft Obj4 is higher than that of the aircraft Obj5. Also, since the aircraft Obj4 is located on the runway and the aircraft Obj5 is located on the taxiway, the area score of the aircraft Obj4 is also higher than that of the aircraft Obj5”, see P[0064]).
Furthermore, the remaining limitations directed to a “second camera”, “second ADS-B receiver” and “a second control logic operatively connected to the second camera and to the second ADS-B receiver”, where “the second control logic is configured to select, based on a second set of selection criteria, a second aircraft of multiple aircraft within range of the second ADS-B receiver and direct the second camera, by controlling the second camera's motorized pan and tilt, so that the selected second aircraft is within the second camera's field of view”, these limitations merely duplicate the teachings of Takashima, or provide a second instance of the system and corresponding system functions of Takashima. A person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to simply use two instances of the system of the teachings of Takashima at two separate locations, one instance at each location, in order to capture and track aircraft at each separate location, such as at two entirely separate airports.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takashima with the teachings of Asano et al., and to select, based on a set of selection criteria, one of multiple aircraft within range of the ADS-B receiver and direct the camera, by controlling the camera's motorized pan and tilt, so that the selected aircraft is within the camera's field of view, as rendered obvious by Takashima et al. in view of Asano et al. as explained above, where the “range” is addressed above within the Examiner’s explanation of the intended use recited in the claim, in order to provide “a dynamic body tracker capable of tracking various types of dynamic bodies at any time of day or night” (Asano et al.; see Abstract), and in order to track aircraft at two separate locations by having an instance of a “system for recording images of landing and departing aircraft” at each separate location.

Regarding Claim 14, Takashima teaches the claimed system as in claim 13,
wherein the first set of selection criteria includes information relating to a first runway (“When the CPU (14) has received the position data and the altitude data of the aircraft, the processing proceeds to S3, in which the CPU (14) calculates, based on the data, approaching runway and angle of the aircraft for the landing, that is, one of the runways 18R, 36L, 18L, and 36R”, see P[0025] and “…based on the data on the approaching runway and angle of the aircraft…”, see P[0026]).
As explained in the Claim 13 rejection, Takashima does not expressly recite limitations directed to duplicating the teachings of Takashima, and this also includes the claimed
and wherein the second set of selection criteria includes information relating to a second runway.
However, these limitations merely duplicate the teachings of Takashima and apply the above cited teachings directed to the “first set of selection criteria” and “first runway” to a second “set of selection criteria” and a “second runway”. A person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to simply apply the teachings of Takashima at two separate locations, one instance at each location, and wherein the second set of selection criteria includes information relating to a second runway, in order to capture and track aircraft at each separate location, such as at two entirely separate airports.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662